Citation Nr: 1221164	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hepatitis C virus (HCV), and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue of entitlement to service connection for HCV is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for HCV was denied in an unappealed October 2004 rating decision.

2.  Evidence received since the October 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for HCV; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for HCV.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides the appeal.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for HCV in an October 2004 rating decision.  The Veteran was notified of the denial by a letter dated in November 2004.  He did not appeal the denial and no pertinent evidence was received within the appeal period.  Thus, the October 2004 rating decision is final.  

The basis for the October 2004 denial was that the Veteran was not treated in service for HCV, and he was not shown to have a current diagnosis of HCV.  

The evidence of record in October 2004 consisted of the Veteran's service treatment records showing no evidence of symptoms associated with hepatitis, and VA outpatient treatment records merely noting a history of HCV.  

Evidence received since October 2004 most importantly includes prison medical records and lab reports showing a current diagnosis of HCV.  In addition, the Veteran submitted statements indicating that he did not use intravenous (IV) drugs in the past, and he submitted an article regarding another veteran who received service connection for HCV due to air-gun inoculations.  

A current diagnosis of HCV was an element of entitlement to service connection that the RO found was not met at the time of the October 2004 rating decision.  First, the recent lab reports and prison medical records show a diagnosis of HCV.  In addition, evidence has been presented to show the possibility that HCV may be caused by air-gun inoculations.  The Board finds that this evidence is new and material as it relates to previously unestablished elements of entitlement to service connection-namely, it supports the presence of a current diagnosis of HCV and the possibility that HCV can be linked to air-gun inoculations.  

Accordingly, this evidence, the credibility of which is only presumed for the purposes of reopening the claim, is sufficient to reopen the previously-denied claim for service connection for HCV.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for HCV is granted.


REMAND

In light of the reopening above, the Board finds that further development is necessary prior to decision on the Veteran's claim of entitlement to service connection for HCV.  

In the newly received evidence, the Veteran contends that he did not have any history of IV drug use.  Clinical records dated in the 1990s note that the Veteran reported a history of IV drug abuse.  

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

In this case, prison treatment records document the presence of hepatitis C antibodies, and list a diagnosis of HCV.  

The Veterans Claims Assistance Act duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  Here, there is evidence that the Veteran has a diagnosis of HCV.  However, no medical opinion has been given regarding the etiology of the Veteran's HCV in connection with any active duty and risk factors.  Therefore, the Veteran should be afforded a VA examination to confirm the diagnosis of HCV and to analyze its etiology.

In addition, the Veteran has identified outstanding prison treatment records that have yet to be obtained by VA.  VA sent multiple requests of prison treatment records, to which they have either been returned to sender or no response has been received.  The Veteran, in his December 2008 notice of disagreement, listed the appropriate address to retrieve these records.  This address is:  C/O Ms. Perry (Medical Records Supervisor), 815 12th Street, Huntsville Unit, Huntsville, TX, 77348.  The Board is aware that the Veteran's representative submitted some prison records in February 2009, but the Board is unsure if these records are complete.  Thus, upon remand, an additional attempt should be made to obtain any outstanding treatment records related to his HCV.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, relevant medical records, to include prison treatment records identified by the Veteran and obtainable at the following address:  C/O Ms. Perry (Medical Records Supervisor), 815 12th Street, Huntsville Unit, Huntsville, TX, 77348.  All attempts to retrieve these records should be documented in the claims file.  

2.  The RO or the AMC should contact the Veteran and provide him another opportunity to submit his risk factors for HCV.  The RO or the AMC should attempt to verify any claimed risk factors.

3.  After the above development has been completed as best as possible, the Veteran should be afforded a VA examination to confirm the diagnosis of HCV and determine its etiology.  All indicated tests and studies are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is requested to consider all possible risk factors that may be relevant to the Veteran's current HCV.  

Following a review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current hepatitis C disability was caused by risk factors associated with the Veteran's active service.  The examiner is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  Sustainable reasons and bases are to be provided for any opinion rendered.

4.  The RO or the AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


